                              UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION

  CEASAR SMITH                                   *     CIVIL ACTION NO. 19-0492

  VERSUS                                         *     JUDGE TERRY A. DOUGHTY

  GE HEALTHCARE, INC., ET AL.                    *     MAG. JUDGE KAREN L. HAYES

                                              RULING

       Pending before the Court are motions to dismiss filed by Defendants General Electric

Company and GE Healthcare, Inc. (“GEHC”) [Doc. No. 8] and Defendant McKesson

Corporation [Doc. No. 5].

       On September 4, 2019, Magistrate Judge Karen L. Hayes issued a Report and

Recommendation [Doc. No. 23] in which she recommended that both motions be granted in part

and denied in part.

       However, on September 18, 2019, Plaintiff Ceasar Smith (“Smith”) filed an Unopposed

Motion for Leave to File Plaintiff’s First Amended Complaint [Doc. No. 25]. On September 19,

2019, Magistrate Judge Hayes granted the motion [Doc. No. 26], and the Amended Complaint

[Doc. No. 27] has been filed in the record.

       In the Amended Complaint, Smith no longer asserts claims against McKesson.

McKesson is no longer a Defendant in this matter, and its motion to dismiss is DENIED AS

MOOT.

       Additionally, Smith appears to have resolved the issues raised by GEHC in their motion

to dismiss. He now asserts only express warranty, failure to warn, and design defect claims

under the Louisiana Products Liability Act (“LPLA”). Smith’s assertions address the
deficiencies identified by Magistrate Judge Hayes with regard to the design defect claim.

Finally, it appears that Smith has withdrawn any non-LPLA claims against GEHC. Accordingly,

that motion to dismiss is also DENIED AS MOOT.

       MONROE, LOUISIANA, this 19th day of September, 2019.



                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE




                                                2
